Exhibit 23.2 (Baum) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT I consent to the incorporation by reference in the Registration Statement on Form S-l of CYIOS Corporation of my report dated April 9, 2009 with respect to the consolidated financial statements of CYIOS Corporation included in its Annual Report on Form 10-K for the fiscal year ended December 31, 2008, filed with the Securities and Exchange Commission on April 15, 2009. /s/ Baum & Company, PA Miami Beach, Florida March 31, 2010
